DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 has been considered by the examiner.
	The examiner is requesting that additional information be provided for the “Dian Ren” reference. Based on the English Abstract, the figures, and the publication year of 2017, it appears that the document could be relevant prior art. The examiner was unable to locate an English translation or to determine an exact publication date of the document. 

Claim Objections
Claims 1, 7, and 14 are objected to because of the following informalities: 
In claim 1, please change “a measurement data receiving device configured to acquires” to read “a measurement data receiving device configured to [[acquires]] acquire”
In claims 7 and 14, please change “in which the user stand on both feet” to read “in which the user [[stand]] stands on both feet”
In claims 7 and 17, please change “the fourth predetermined  value” to read “[[the]] a fourth predetermined value”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a measurement data receiving device, in claim 1
a data analyzing device, in claim 1
a behavior determining device, in claim 1
The above devices are referred to in the specification filed 08/21/2020, as components of a server in [0048].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9, 16, and 20 recite the limitation “wherein the plurality of sensors include at least one sensor provided at a rear foot portion on the sole surface, and at least one sensor provided at a front foot portion on is installed at least one at the rear portion and the front portion on the sole surface” it is unclear what the limitation “at least one sensor provided at a front foot portion on is installed at least one at the rear portion and the front portion on the sole surface” is referring to. The issue appears to stem from the translation of the claims into English. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  All the above claims list some variation of sensors “provided on a/the sole surface [of a user’s foot].” The claims should be amended to read that the sensors are “configured to be provided” on a/the sole surface of a user. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitations:
analyze the measurement data, to identify one load phase in which the user makes one step, and calculate a plantar pressure parameter and a time parameter for every one load phase
detect a peak point where a maximum local maximum is obtained for every predetermined time, based on the plantar pressure parameter and the time parameter
determine a behavior of the user based on the peak point
which are directed to a judicial exception Abstract Ideas for encompassing a mental process. The human mind with the aid of a pencil and paper is reasonably-abled to perform the steps of analyzing a string of data to identify a load phase along with a corresponding pressure and time parameter as shown in Applicant’s Fig. 16. Furthermore, the human mind is reasonably-abled to perform a determination step based on the peak point to determine a behavior based on simple relationships between the two. 
Claim 8 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites similar limitations directed to the judicial exception that can be reasonably performed by the human mind with the aid of a pencil and paper. The claims recites:
analyzing the measurement data, to identify one load phase in which the user makes one step calculating a plantar pressure parameter and a time parameter for every one load phase
detecting a peak point where a maximum local maximum is obtained for every predetermined time, based on the plantar pressure parameter and the time parameter
determining a behavior of the user based on the peak point
Claim 15 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitations directed to the judicial exception as described above in regards to claim 8. 
Claim 20 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitations directed to the judicial exception as described above in regards to claim 15. The claim recites a non-transitory computer-readable storage medium having stored therein a program which, when executed by a computer, causes the computer to perform the method of claim 15
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. Claim 1 does recite additional elements not directed to the judicial exception, specifically:
a measurement data receiving device configured to acquires measurement data indicating a pressure or a force measured by one or a plurality of sensors provided on a sole surface of a user's foot;
a data analyzing device
a behavior determining device
The claimed elements of a measurement data receiving device, a data analyzing device and a behavioral determining device do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The claim recites a generic computer-based components which is used to generally link the judicial exception to the field of gait monitoring through the extra-solution step of data gathering at a high level of generality and further recites other computer components which are used to merely apply the judicial exception (No at Step 2A Prong Two). 
Claim 8 recites additional elements not directed to the judicial exception similar to claim 1, specifically:
acquiring measurement data indicating a pressure or a force measured by one or a plurality of sensors provided on a sole surface of a user's foot
one or a plurality of information processing devices, wherein the one or the plurality of information processing devices include a processor that performs a process including
The claim recites a generic computer-based component of a processor within an information processing device that is used to perform the judicial exception steps and the extra-solution steps of acquiring data. As described above, merely applying the judicial exception to a generic computer component which also performs the extra-solution activity of data-gathering at a high level of generality does not implement the judicial exception in a practical application.  
Claim 15 recites additional elements not directed to the judicial exception similar to claim 1, specifically: 
an information processing device, used for acquiring measurement data indicating a pressure or a force measured by one or a plurality of sensors provided on a sole surface of a user's foot and performing the steps described above
The claim acts to merely implement the judicial exception into a generic computer-based system that is used to perform the judicial exception steps and the extra-solution steps of acquiring data. Such an implementation is insufficient to implement the judicial exception in a practical application. 
Claim 19 recites additional limitations not directed to the judicial exception, specifically:
acquiring measurement data indicating a pressure or a force measured by one or a plurality of sensors provided on a sole surface of a user's foot.
The claim recites a generic computer-based components which is used to generally link the judicial exception to the field of gait monitoring through the extra-solution step of data gathering at a high level of generality and further recites other computer components which are used to merely apply the judicial exception. 
Furthermore, the claims do not recite significantly more than the judicial exception and lack an inventive step (No at Step 2B). The claims recites insignificant extra-solution activity of data gathering performed by a generic machine that would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a method involving monitoring activity or gait as shown by Achkar (Instrumented shoes for activity classification in the elderly and cited by the applicant in IDS dated 08/21/2020).

Regarding Claims 2-6, 9-13, 16-18, and 20, the claims recite limitations not directed to the judicial exception. The claims further limit the placement of the sensors in well-known, routine, and conventional ways as shown by Achkar. The claims also recite limitations directed to the judicial exception by further defining how the determination for specific activities is made. All of the determinations, as currently claimed, can be reasonably performed by the human mind through visual analysis of the data acquired and through simple calculations and comparisons. 

Regarding Claims 7 and 14, the claims recite additional limitations directed to the judicial exceptions. The claims recite calculating as the time parameter, a stance time in which the user stands on each foot, for each foot, and a two-leg support time in which the user stand on both feet, based on the stance time calculated for each foot, which can reasonably be performed by the human mind through visual analysis of the data acquired and through simple calculations. The claims further recite how the determination is made, which as described above, can reasonably be performed by the human mind through basic comparisons. The claims recite that these limitations are being merely implemented on generic computer components described at a high level of generality. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, 10, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20120253234 A1).
Regarding Claim 1, Yang discloses a behavior determination device comprising:
a measurement data receiving device ([0049], microcontroller) configured to acquire measurement data ([0049], reads the logical state of each sensor) indicating a pressure or a force ([0043], external force is greater than a threshold value (e.g., 200 grams), the output value will change) measured by one or a plurality of sensors provided on a sole surface of a user's foot ([0044], location plan of sensors in socks, and FIG. 3B shows a relative location plan of sensors in socks, where (12) corresponds to the heel of foot, (11) corresponds to foot side, (10) corresponds to the metatarsal and (9) corresponds to the big toe);
a data analyzing device ([0040], program processing modules in the microcontroller may then simultaneously analyze the digital signal from all sensors) configured to analyze the measurement data, to identify one load phase in which the user makes one step (See [0049]-[0059], Yang discloses analyzing the pressure data to determine the timing of the gait phases and repeating the process for each step), and calculate a plantar pressure parameter and a time parameter for every one load phase ([0063], describes calculating a COP, which is the sum of plantar pressure sensor values and is therefore a plantar pressure parameter, and the time of each phase has been calculated as described above); and
a behavior determining device ([0040], program processing modules in the microcontroller) configured to determine a behavior of the user based on the plantar pressure parameter and the time parameter.
However, Yang does not explicitly disclose the behavioral determining device configured to detect a peak point where a maximum local maximum is obtained for every predetermined time, based on the plantar pressure parameter and the time parameter.
Yang teaches a set of rules that can be used to differentiate types of movement. As can be seen, for example, in Figs. 10D, 10E, and 10F, different types of movement contain different local peak values in the COM data which vary by the time parameter. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microcontroller disclosed by Yang to be configured to determine the type of activity by detecting a peak point as taught by Yang to automatically perform the manual process.

Regarding Claim 7, Yang further discloses wherein the data analyzing device calculates, as the time parameter, a stance time in which the user stands on each foot, for each foot, and calculates a two-leg support time in which the user stand on both feet, based on the stance time calculated for each foot ([0046], the time required by double support, stance phase and swing phase of each foot and their respective proportion in the entire pace can be obtained).
However, Yang does not explicitly disclose the behavior determining device determines the user's behavior as a running behavior when the two-leg support time is less than the fourth predetermined value. Yang does teach that running can be determined based on the time when both feet being very small ([0073], Compared with normal walking, it can be measured that the stance phase (a) is shortened, the swing phase (b) is increased and the time (c) when both feet touch the ground is very short and almost invisible). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microcontroller disclosed by Yang to be configured to determine the type of activity as running by comparing the two-leg support time as being small as taught by Yang to automatically perform the manual determination using set thresholds.

Regarding Claims 8, 15, and 19, Yang discloses a behavior determination system (abstract, system for analyzing gait using a processor), a method to be implemented in an information processing device (Abstract, method for sensing and analyzing the wearer's foot movements and understanding the physiological state of the wearer), and a non-transitory computer-readable storage medium having stored therein a program which, when executed by a computer, causes the computer to perform a process ([0040], program processing modules in the microcontroller) comprising:
one or a plurality of information processing devices ([0040], program processing modules in the microcontroller may then simultaneously analyze, display and store the digital signal from all sensors), wherein the one or the plurality of information processing devices include a processor that performs a process (Abstract, processor configured to receive signals from the sock sensing system) including:
acquiring measurement data indicating a pressure or a force measured by one or a plurality of sensors provided on a sole surface of a user's foot ([0049], microcontroller reads the logical state of each sensor. See [0045], the sensors 5 to 12 are pressure sensors included in a sock system that indicate the force applied by a portion of the foot to the sensor);
analyzing the measurement data, to identify one load phase in which the user makes one step ([0049]-[0059] describes the process used to determine the individual phases of a gait for each step by analyzing the data), and
calculating a plantar pressure parameter and a time parameter for every one load phase ([0063], describes calculating a COP, which is the sum of plantar pressure sensor values and is therefore a plantar pressure parameter, and the time of each phase has been calculated as described above); and
and determining a behavior of the user ([0079], Identify the movement of walking forward or backward, going upstairs or downstairs according to gait phase and in [0073], running can be determined because the stance phase (a) is shortened, the swing phase (b) is increased and the time (c) when both feet touch the ground is very short and almost invisible).
However, Yang does not explicitly disclose detecting a peak point where a maximum local maximum is obtained for every predetermined time, based on the plantar pressure parameter and the time parameter. Yang teaches a set of rules that can be used to differentiate types of movement. As can be seen, for example, in Figs. 10D, 10E, and 10F, different types of movement contain different local peak values in the COM data which vary by the time parameter. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microcontroller disclosed by Yang to be configured to determine the type of activity by detecting a peak point as taught by Yang to automatically perform the manual process.

Regarding Claims 3 and 10, modified Yang teaches the systems of claims 1 and 8 as described above.
However, Modified Yang does not explicitly teach wherein the behavior determining device determines the user's behavior as a cycling behavior, based on the peak point detected in the one load phase, when one peak point is detected during a predetermined time.
In a separate embodiment Yang teaches that cycling activities can be determined based on a single peak point in the load phase for each gait cycle ([0111], gait analysis during riding may thus be obtained and the movement of walking or riding may be distinguished in accordance with the knee signal because when the feet generate periodic knee signals and sock signals on both feet are "0", it can be affirmed that the user is riding a bicycle. Thus this may also be used for distinguishing user's behavioral state). IT would have been obvious to one having ordinary skill the art before the effective filing date of the claimed invention to modify the system disclosed by Yang to include determining a cycling state based on a single peak in the sensor data during each periodic cycle as taught by Yang to distinguish user states automatically. 

Regarding Claim 14, Yang further discloses, wherein the analyzing the measurement includes calculating, as the time parameter, a stance time in which the user stands on each foot, for each foot, and calculating a two-leg support time in which the user stand on both feet, based on the stance time calculated for each foot ([0046], the time required by double support, stance phase and swing phase of each foot and their respective proportion in the entire pace can be obtained).
However, Yang does not explicitly disclose the detecting the peak point includes determining the user's behavior as a running behavior when the two-leg support time is less than the fourth predetermined value. Yang does teach that running can be determined based on the time when both feet being very small ([0073], Compared with normal walking, it can be measured that the stance phase (a) is shortened, the swing phase (b) is increased and the time (c) when both feet touch the ground is very short and almost invisible). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microcontroller disclosed by Yang to be configured to determine the type of activity as running by comparing the two-leg support time as being small as taught by Yang to automatically perform the manual determination using set thresholds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (A foot-wearable interface for locomotion mode recognition based on discrete contact force distribution).
Tang (Highly Accurate Recognition of Human Postures and Activities Through Classification With Rejection).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        




/RENE T TOWA/Primary Examiner, Art Unit 3791